Plaintiffs alleged in their petition that on July 1, 1935, the defendant Clement brought suit in the district court of Oklahoma county for $5,000, and on the same day procured an order of attachment to issue, which on the same day was levied upon their 320 acres of land located in Oklahoma county, which said property was so held until termination of that suit; that at the time of such attachment the property was worth $160,000; that the cause was tried in October, 1936, resulting in judgment in favor of Clement for $500, which was promptly paid by these plaintiffs.
That these plaintiffs at and prior to the trial admitted owing Clement the approximate amount of $500, which he refused to accept, and refused also to release a reasonable amount of the attached property.
That at the time of the levy of the attachment a test well for oil was nearing *Page 305 
completion and opportunities to advantageously dispose of royalty were many; and that on July 11, 1935, these plaintiffs could have disposed of 16 acres of royalty for $16,000 had the title been free of the attachment; that although requested to do so, Clement refused to release the attachment sufficient to allow such sale, and as a result thereof the sale was lost.
That soon thereafter the initial discovery well came in and the price of royalty dropped to, and is not worth, $100, and plaintiffs were damaged $14,000 as a direct result of the wrongful attachment.
"That plaintiffs expended attorney's fee in the sum of $250 in an effort to release the aforesaid unlawful attachment."
They further allege that Clement's acts in attaching such property were malicious and without probable cause and indulged in for the direct purpose of clouding plaintiffs' title, preventing the sale of any royalty during the boom; that plaintiffs were well able to pay any judgment which might have been rendered, which Clement well knew, and that such acts by Clement were for the indirect purpose of coercing plaintiffs into paying the unjust claim sued upon.
They prayed for actual damages of $14,400 and $10,000 punitive damages.
They attached to their petition copies of the attachment order, the appraisers' valuation of the attached property, and the sheriff's return of the order. By amendment they attached a copy of the final order and judgment of the court rendered in that cause.
That judgment, among other things, recited the details of the jury trial and verdict and judgment for plaintiff therein, Clement, and recited the specific finding that the attachment should be sustained, and ordered and decreed that the attachment lien be established on the property involved, and ordered the property to be sold, unless the judgment should be promptly paid.
Clement's answer contained allegations to the effect that he did institute the original action, and that his attorney procured the attachment to be issued; that the defendants in that action, plaintiffs here, filed a motion to dissolve said attachment; that same was heard and overruled by the court; that upon trial he recovered judgment against these plaintiffs, among other things, specifically sustaining said attachment and ordering the property sold (attaching copies of attachment order, motion to dissolve and order overruling motion); that by reason of the order overruling motion to dissolve attachment and by reason of the final judgment, from which there was no appeal taken, the judgment became final and therefore "res adjudicata" and the plaintiffs in this action are estopped from maintaining this action.
The plaintiffs herein filed reply denying any legal consequences to theorder and judgment, and denying the validity of the plea of res adjudicata and estoppel. But plaintiffs do not deny that the motion to dissolve attachment was filed and the order entered denying same, nor do plaintiffs deny the rendition of final judgment in the former action.
In the present cause the trial court rendered judgment on the pleadings in favor of the defendant Clement.
The question for our determination here is whether or not the court's judgment in the former cause estops consideration in the present cause of the question whether the attachment was excessively levied.
We observe that the attachment order commanded the sheriff "* * * to attach and safely keep the lands, * * * or so muchthereof as will satisfy his claim, * * *" and in this respect such order follows the provisions of section 600, O. S. 1931, 12 Okla. St. Ann. § 1154.
It is conceded that the order of attachment was properly and lawfully issued, but it is said by plaintiffs that after its valid issuance, the attachment order was wrongfully used in that there was *Page 306 
an excessive levy made thereunder and the process was continued after notice, which amounts to an "abuse of process."
The validity of the order and judgment of the court in the former cause is in no wise denied or attacked, but plaintiffs say that thereby that court did not determine the question as to whether the levy was excessive. They urge that their motion to dissolve attachment did not raise that specific question and that the ruling of the court thereon and the final judgment of that court, sustaining and upholding the attachment proceedings in full, did not involve or include a determination of that question.
If such former order and judgment did amount to a determination of that question, then plaintiffs cannot herein prevail. In McDuffie v. Geiser Mfg. Co. et al., 41 Okla. 488,138 P. 1029, it was held in the first and second paragraphs of the syllabus thereof as follows:
"A fact or question which was actually and directly in issue in a former suit, and was there judicially passed upon and determined by a court of competent jurisdiction, is conclusively settled by the judgment therein, so far as concerns the parties to that action, and persons in privity with them, and cannot be again litigated in any future action between such parties or privies, in the same court, or in any other court of concurrent jurisdiction, upon the same or a different cause of action.
"The essence of estoppel by judgment is that there has been a judicial determination of a fact, and the question always is, has there been such determination? And not, upon what evidence or by what means was it reached?"
To the same effect is Goodeagle v. Moore, 89 Okla. 211,214 P. 725.
In State ex rel. Barnett, Bank Com'r, v. Wood, 171 Okla. 341,43 P.2d 136, the second paragraph of the syllabus is as follows:
"When a fact has been determined in the courts of a judicial proceeding and a final judgment has been rendered in accordance therewith, it cannot be again litigated between the same parties without virtually impeaching the correctness of the former decision, which, from motives of public policy, the law does not permit to be done. The estoppel is not confined to the judgment, but extends to all facts involved in it as necessary steps or the groundwork upon which it might have been founded. It is allowable to reason back from a judgment to the basis on which it stands, upon the obvious principle that, where a conclusion is indisputable and could have been drawn only from certain premises, the premises are equally indisputable with the conclusion."
The same principle of law is applied in the recent case of United Tire  Investment Co. v. Hines, 186 Okla. 238,96 P.2d 1047. See, also, Johnson v. Gillett, 66 Okla. 308, 168 P. 1031; Comanche Ice  Fuel Co. v. Binder and Hillery, 70 Okla. 28,172 P. 629; Adams et al. v. State ex rel. Mothersead, Bank Com'r,133 Okla. 194, 271 P. 946, and McKee, Ex'x, v. Producers 
Refiners Corp. et al., 170 Okla. 559, 41 P.2d 466.
Under our statute an attachment may be dissolved or discharged as to the whole or part of the property attached, on motion at any time before judgment. Section 655, O. S. 1931, 12 Okla. Stat. Ann. § 1241. The annotation discloses that the grounds on which such action may be sought are many and varied. The statute in fact does not create any limitation upon reasons or grounds for dissolving or discharging the attachment. Rullman v. Hulse, 33 Kan. 670, 7 P. 210.
In the former action the defendants, plaintiffs here, filed their motion to dissolve the attachment "for the reason that the same is not issued and served in accordance with law." When the court heard that motion and made its order denying the same, it was clearly the duty of that court to examine into questions relating to whether the process had been levied in accordance with the law, and that duty continued in the rendition of final judgment sustaining the attachment and ordering the property sold to satisfy the judgment rendered. *Page 307 
In the first paragraph of the syllabus in Dupree v. Jordan,123 Okla. 91, 252 P. 67, it was held:
"In an action against the sureties on a replevin bond, nonjurisdictional irregularities in the form, execution and approval of the bond could and should have been and therefore were adjudicated in the replevin action, since a right, question or fact distinctly put in issue and directly determined by a court of competent jurisdiction cannot be disputed in a subsequent suit between the same parties or their privies, though the subsequent suit be on a different cause of action."
Under the above authorities, we would seem wholly justified in concluding that the motion to dissolve attachment presented to that court the question of whether the levy under the order of attachment was in accordance with the commands thereof, and in compliance with the limitations provided therein by section 600, O. S. 1931, supra; and that the court's denial thereof, and its further judgment sustaining the whole attachment proceeding, necessarily included the finding that only "so much" of plaintiffs' property had been attached as would satisfy the claim sought to be enforced.
In the briefs much attention is given to the question whether successful termination of the attachment action is a necessary prerequisite to the maintenance of a suit for the wrongful use of legally issued process. We find no need to express our views in that regard. It is sufficient here that the fact question — the excessive levy alleged — has been determined in a prior suit between the same parties, and that fact as therein determined cannot herein be again put in issue.
The judgment of the trial court is therefore affirmed.
BAYLESS, C. J., and OSBORN, CORN, and DANNER, JJ., concur. RILEY, HURST, and DAVISON, JJ., dissent. GIBSON, J., absent.